Citation Nr: 1127762	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which in pertinent part granted service connection and a 30 percent evaluation for PTSD, effective April 26, 2006.

The Veteran presented testimony before a decision review officer at the RO in February 2008.  A transcript of the hearing is of record.

In May 2010, the Board remanded the case for further action by the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met from April 26, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  

During his February 2008 RO hearing, the Veteran indicated that he had applied for benefits from the Social Security Administration (SSA).  At that point, the Veteran was 62 years old and eligible of age related benefits.  There is no indication in the record that he applied for benefits on the basis of disability.  

In the May 2010 remand, the RO was directed to provide the Veteran with notice in accordance with 38 C.F.R. § 3.159(e), that it was unable to obtain treatment records from his private physician, Dr. Lozinski, which had been requested in February 2008.  In response to the remand, the RO sent the Veteran a letter in May 2010, requesting that he sign and return a VA Form 21-4142, Authorization and Consent to Release Information for Dr. Lozinski so that medical records could be requested.  He was also informed in the letter that he could obtain and send in the information himself.  The RO explained that it sent the Veteran another authorization and release form because the previous form submitted in February 2008 had expired.  The Veteran did not respond to this letter and did not submit any additional medical evidence.  

The Board finds that the May 2010 remand put the Veteran on notice that the private treatment records previously requested had not been received.  Furthermore, the May 2010 letter from the RO also put the Veteran on notice that the treatment records from Dr. Lozinski had not been received by requesting that he complete a new authorization and release form.  Therefore, the AOJ substantially complied with the Board's May 2010 remand instructions and VA has fulfilled its duty to assist the appellant in obtaining all pertinent treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).
 
The RO also assisted the Veteran in substantiating his claim by affording him VA examinations, and there is no evidence or contention that there has been a change in the disability since the last examination in April 2008.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Analysis

During private treatment in March 2006, the Veteran reported feeling nervous and irritable.  In a July 2006 letter, the Veteran's wife reported that the Veteran would scold his children inappropriately, and that he would get loud and angry and be argumentative with her and other people in public.  During his September 2006 VA examination, the examiner noted that the Veteran had fair impulse control, but the Veteran reported that he had a bad temper.  

In a January 2007 letter, the Veteran's union representative reported that he had known the Veteran for twenty-five years and that, he had been one of the most difficult workers he had to represent.  He also noted that the Veteran had a difficult time working with the union representatives and other supervisory personnel, that he was disciplined and reprimanded on many occasions because of his strong opinions, and that he had several confrontations with management.  The Veteran himself testified during his February 2008 hearing that he had problems with co-workers while working for General Motors.


In a February 2008 letter, the Veteran's wife reported that the Veteran was very irritable, anxious and compulsive, and that he behaved inappropriately in public, often becoming angry with other people.  She had to accompany him for support and he had been unable to complete the on line application for Social Security benefits.  She also observed him having a flash back.

During his February 2008 hearing, the Veteran and his wife reported that he exhibited inappropriate compulsive behavior and angry outbursts in public.  

During his most recent VA examination in April 2008, the Veteran reported that he experienced extreme temper outbursts and became aggressive and angry especially when he became impatient with other people and when people behaved in a manner he felt was inappropriate or when they made mistakes.  He also reported having a low tolerance for other people's mistakes.  His wife reported that she was often embarrassed by his behavior, especially in restaurants when he would become angry and loud.  

During his most recent VA examination in April 2008, the Veteran reported that he had worked for General Motors for approximately thirty five years following his discharge from the military (1970-2005), until he was laid off in 2005 due to a plant closure, and that he had worked on a volunteer basis for his church since that time.  He also reported that he had been retained by General Motors at 85 percent pay until his official retirement in 2008.  The examiner assigned a GAF of 61. The examiner concluded that the Veteran was potentially employable, although he was planning to officially retire in 2008.  

The evidence of record also shows that the Veteran has been unable to establish relationships with anyone outside of his immediate family, which included his wife and two children, and even those relationships have been strained.  In her July 2006 statement, the Veteran's wife reported that the she and the Veteran had a hard time socializing with other couples and that he would not participate in family functions unless forced to do so.  On VA examination in September 2006, he reported that he had been married for thirty three years, but that his relationship with his wife was not good.  He also reported that he tended to isolate himself from friends and family.  

On examination in April 2008, he reported that he had seven sisters and two brothers, whom he had only occasional contact with.  He also reported that he had one close friend, but also noted that he had severe impatience when interacting with other people.  He also reported that he felt detached and estranged from other people and that he avoided crowds.  Furthermore, he reported that during family functions, he would isolate himself and avoid close contact.

The Veteran did not attempt schooling but he did report decreased concentration in September 2006, and the GAF scores assigned during this period are indicative of deficiencies in the areas of school and mood.  Deficiencies in mood and thinking were also documented on examinations and evaluations when he reported feelings of irritability and impaired impulse control, anxiety, depression, decreased interest in activities, feelings of guilt and worthlessness and difficulty with concentration.  See September 2006 and April 2008 VA examination reports and July 2006 and February 2008 statements from the Veteran's wife.  

Furthermore, during his February 2008 hearing, the Veteran's wife testified that the Veteran was subject to extreme mood swings and sudden emotional outbursts.  She also reported that he had been very irritable, anxious and compulsive.  She noted that he had had a number of inappropriate confrontations with others.   The Veteran also reported panic attacks during the February 2008 hearing.

While the most recent VA examiner assigned a GAF indicative of mild symptoms, the Board finds the reports by the Veteran's wife and the union representative to be more probative.

The evidence does not show that the Veteran has total occupational and social impairment.  In this regard, as noted, the Veteran was employed with the same company for thirty five years and was able to do volunteer work after that.  Furthermore, he was married to the same woman for approximately thirty five years, and maintained a relationship with his two adult children.  Accordingly, the evidence is against a rating in excess of 70 percent.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The evidence of record shows that the Veteran was gainfully employed full-time for General Motors for thirty five years, and he had not reported that he was unemployable or in jeopardy of losing his job due to his PTSD.  He reported that he was laid off from General Motors in 2005, but this was due to the closure of his plant, not his PTSD.  He was retained at 85 percent of his salary until his official retirement in 2008 due to his years of service.  He reported that after his departure from General Motors, he was able to do volunteer work for his church.  The Veteran has not contended that his service connected disabilities precluded gainful employment (although there was evidence of employment difficulties for which the 70 percent rating is intended to compensate).  

In fact, during his February 2008 hearing, he reported that he had problems with co-workers, but did not leave the job because of PTSD.  Furthermore, the September 2006 examiner concluded that the Veteran's PTSD symptoms did not prevent him from obtaining employment, and the April 2008 examiner concluded that he was potentially employable.  As there is no allegation or evidence of unemployability attributable to his service connected disabilities, a TDIU is not warranted.  


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


